Citation Nr: 1510042	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to service connection for a skin condition, to include pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and Veterans Benefits Management System (VBMS) efolders.

The issues of service connection for eczema, back arthritis, diabetes, sleep apnea and gastroesophageal reflux disease, including as secondary to his service-connected PTSD, have been raised by the Veteran's representative in the February 2, 2015, Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a skin disorder, to include pseudofolliculitis barbae, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In his October 2010 substantive appeal, when the Veteran's PTSD was still evaluated as 50 percent disabling, he specifically limited his appeal to seeking an initial rating of 70 percent for his service-connected PTSD with an award of total disability due to individual unemployability (TDIU) due to this disability alone. 

2.  In an October 2011 rating decision, the RO granted an initial rating of 70 percent for PTSD, and further granted an award of TDIU due solely to the Veteran's service-connected PTSD.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's appeal concerning an initial rating higher than 70 percent for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter involves the appeal of the Veteran's initial rating for his service-connected PTSD.  By way of background, the Veteran was granted service-connection for PTSD effective March 31, 2009, and assigned an initial disability rating of 50 percent from that date.  In June 2010 he submitted a timely notice of disagreement seeking a higher initial rating.  On his October 2010 substantive appeal (VA Form 9), the Veteran specifically argued that his rating for PTSD should be "70 percent with unemployability, or 100 percent."  In an October 2011 rating decision issued during the pendency of his appeal, the RO increased the Veteran's PTSD rating to 70 percent, effective March 31, 2009.  Additionally, the RO granted a TDIU due solely to his service-connected PTSD effective September 1, 2009, the date he first became unemployed.  See October 2011 Rating Decision.

A Veteran may limit his appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, the Veteran specifically limited his appeal by stating, in writing, that his rating for PTSD should be 70 percent with a grant of TDIU.  See October 2010 VA Form 9.  As recited above, the benefit sought by the Veteran is already in effect.  See October 2011 Rating Decision.  Thus, as there is no further issue for the Board to decide, the Veteran's appeal on this issue should be dismissed.


ORDER

There being no justiciable case or controversy, the Veteran's appeal of the issue of a higher initial rating for PTSD is dismissed.  


REMAND

With regard to the Veteran's claim of service connection for a skin condition, to include pseudofolliculitis barbae (PFB), the Board finds that remand is in order to provide him with a VA examination.  The Veteran reported that he does not currently have PFB, but stated that he has scars from PFB, described as holes and pitting in the face.  See June 2009 Report of Contact.  The first mention of PFB in Veteran's medical records is in 1992, at which point a VA examiner noted him to have a few scattered PFB of the chin.  See November 1992 VA Examination Report.  Although his STRs do not include any complaints of or treatment for PFB or any other skin condition during service, the Veteran reported that he had PFB due to shaving problems in service during VA examinations performed in June 2005 and March 2007, prior to asserting his claim of service connection for a skin disorder.  See June 2005 & March 2007 VA Examination Reports.  Consequently, this issue should be remanded to provide the Veteran with a VA examination for the purpose of determining the current nature and etiology of his reported skin condition, including PFB.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service and post-service skin disorder/PFB symptomatology.  

3.  Then schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any skin disorder diagnosed, including PFB or residual scars therefrom.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

After a review of the record on appeal and an examination of the Veteran, the examiner should state all diagnosed skin conditions and provide an opinion as to whether it is at least as likely as not that any diagnosed skin condition had its onset in or is otherwise related to service.  

In particular, the examiner should provide an opinion as to whether the Veteran's current presentation is consistent with the onset of PFB between 1979 and 1983, as alleged by the Veteran.

In providing these opinions, the examiner(s) should acknowledge and discuss the Veteran's own assertions and any other lay evidence of record concerning his observable symptoms.  Specifically, the examiner should review and consider the Veteran's statements and the findings contained in the reports of the prior VA examinations performed in November 1992, June 2005 and March 2007.  A complete rationale for all findings and conclusions should be set forth in a report.

4.  Then readjudicate the remanded issue.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


